

Exhibit 10.6


 
 
 
Agreement on Cooperation


Name of the Project: Research and Development of the Traction Power Supply
System of
Linear Induction Motor (LIM) Track Transportation


Parties of the Cooperation: Institute of Electrical Engineering of
The Chinese Academy of Sciences; and


Harbin Tech Full Electric Co., Ltd.


--------------------------------------------------------------------------------



Featured by the advantages in advanced technologies, safety and reliability,
reasonable economy and environmental friendliness, linear-induction-motor
(LIM)-driven track transportation system heralds the development trends of
future urban track transportation and is bound to become one major mode of urban
track transportation of Chinese cities in the next five to ten years.


Linear induction motor track transportation system consists of four major
sub-systems: lines, operation control, traction power supply and vehicles. Among
them, traction power supply system is the special sub-system characteristic of
the linear induction motor track transportation. There are significant
differences between the traditional rotating motor track transportation system
and LIM- driven track transportation such as high power linear induction motors,
track reaction plates, traction conversion system and traction control systems.
Therefore, as the first step toward the home-production of the linear induction
motor track transportation system, it is imperative to achieve the
home-production of its traction power supply system, especially that of the
high-power linear induction motors, track reaction plate, traction conversion
system and traction control system.


For the purpose of achieving the home-production of the core equipment of the
traction power supply system of the linear induction motor track transportation,
grasping and breaking through its key technologies, the Institute of Electrical
Engineering of the Chinese Academy of Sciences (hereinafter referred to as the
“IEECAS”) and Harbin Tech Full Electric Co., Ltd (hereinafter referred to as
“HTFE”) have, after consultation pursuant to the provisions of the “Contract Law
of the People’s Republic of China,” reached and signed the following terms of
the agreement.


1.
Overall Objectives and Major Development Work Arrangements

 
1.1.
Overall Research Objectives

The major research contents shall be the key technologies of the linear
induction motor track transportation system. One compartment of non-adhesive
power-efficient linear induction motor track transportation car with own
intellectual property rights shall be successfully developed and produced by the
end of 2008 and put into trial run on the line of Beijing Capital Airport.
During the end of the “11th Five-Year Plan” and the beginning of the “12th
Five-Year Plan,” a home-production base of the Chinese traction power supply
equipments of the linear induction motor track transportation shall be
established, realizing the production capacity of industrial scales.


One vehicle of linear induction motor tracking transportation is composed of two
to eight compartments with consistent structure and core equipments. Therefore,
the successful development of one vehicle of linear induction motor track
transportation through the implementation of this project will enable the
grasping of the design and production technologies of the key equipments of this
transportation system, leading to the production capacity of industrial scales
of the key equipments of the linear induction motor track transportation system.



 
1.2.
Major Development Work Contents

 
1.2.1.
Theoretical analysis and design work of the key technologies (targeted at the
theoretical analysis research and design work of the key technologies of the
linear induction motor track transportation system);

 
1.2.1.1.
Put forward and perfect the theories of field oriented vector control of high
power linear traction motors;

 
1.2.1.2.
Complete the optimization design of its structural parameters and
electro-magnetic parameters;

 
1.2.1.3.
Complete the overall design work of sample vehicle under development;

 
1.2.1.4.
Research and put forward the integration and testing plans of the sample vehicle
under development as well as the settings and conditions necessary for the
development and test of the sample vehicle.

 
1.2.2.
Development work of the key equipments (targeted at the development of the key
equipments of the traction power supply system of the linear induction motor
track transportation system and other key equipments necessary for the sample
vehicle);


--------------------------------------------------------------------------------




 
1.2.2.1.
Complete the development of the full traction power supply system complementary
to the sample vehicle (including such core equipments as the three level
traction converter, linear traction motor, traction control system and failure
analysis system);

 
1.2.2.2.
Complete the ordered making of such equipments as the body of the sample
vehicle, locomotive bogie, current collector, arrester, vehicle DC/AC power,
vehicle group battery and other auxiliary equipments;

 
1.2.2.3.
Complete the establishment of the integrated testing environment for the
development of the sample vehicle and other preparation work before the
integrated testing.

 
1.2.3.
System integration, test and appraisal work for the sample vehicle under
development (targeted at the integration, on-site tests and appraisal of the
equipments and sample vehicle under development);

 
1.2.3.1.
Complete the installation and debugging of the sub-systems and components of the
sample vehicle under development;

 
1.2.3.2.
Complete the debugging of general system of the sample vehicle under
development;

 
1.2.3.3.
Complete the comprehensive testing work of the sample vehicle under development.

 
1.2.4.
Preparation work before the production of industrial scale (targeted at the
preparation work before the production of industrial scale of such core
equipments as high power linear traction motors, traction conversion system and
traction control system);

 
1.2.5.
Production of industrial scale (achieving the production of industrial scale of
high power linear traction motors, traction conversion system and traction
control system under development, and establishing the industrial-scale
production base of the core equipments of traction power supply of the Chinese
linear induction motor track transportation).



2.
Design and Development Objectives

 
2.1.
Progress and Objectives of the Design and Development



Number
Design and Development Objectives
Design and Development Time
Contents and Objectives of the Design and Development
1
Theoretic Analysis and Design Work of Key Technologies
January 1, 2006—September 31, 2006
Put forward and perfect the theories of field oriented vector control of high
power linear traction motors;
January 1, 2006—September 31, 2006
Complete the optimization design of the structural parameters and
electro-magnetic parameters of high power linear traction motors;
January 1, 2006—September 31, 2006
Complete the overall design work of sample vehicle under development;
January 1, 2006—September 31, 2006
Research and put forward the integration and testing plans of the sample vehicle
under development as well as the settings and conditions necessary for the
development and test of the sample vehicle;
2
Development work of the key equipments
October 1, 2006—May 31, 2007
Complete the development of the full traction power supply system complementary
to the sample vehicle (including such core equipments as the three level
traction converter, linear traction motor, traction control system and failure
analysis system);
October 1, 2006—May 31, 2007
Complete the ordered making of such equipments as the body of the sample
vehicle, locomotive bogie, current collector, arrester, vehicle DC/AC power,
vehicle group battery and other auxiliary equipments;
October 1, 2006—May 31, 2007
Complete the establishment of the integrated testing environment for the
development of the sample vehicle and other preparation work before the
integrated testing;
3
System integration, test and appraisal work for the sample vehicle under
development
June 1, 2007—December 1, 2008
Complete the installation and debugging of the sub-systems and components of the
sample vehicle under development;
June 1, 2007—December 1, 2008
Complete the debugging of general system of the sample vehicle under
development;
June 1, 2007—December 1, 2008
Complete the comprehensive testing work of the sample vehicle under development;

 

--------------------------------------------------------------------------------


 
4
Preparation work before the production of industrial scale
June 1, 2007—May 31, 2009
Targeted at the preparation work before the production of industrial scale of
such core equipments as high power linear traction motors, traction conversion
system and traction control system
5
Production of industrial scale
June 1, 2009—December 31, 2010
Achieve the production of industrial scale of high power linear traction motors,
traction conversion system and traction control system under development, and
establishing the industrial-scale production base of the core equipments of
traction power supply of the Chinese linear induction motor track
transportation.

2.2
Distribution of the Development Work

2.2.1
The optimization design work of the high power linear traction motors and track
reaction plates shall be completed by both Parties to this agreement on
corporation;

2.2.2
The production work of the high power linear traction motors and track reaction
plates shall be completed by HTFE;

2.2.3
The development work of traction converter and traction control system shall be
completed by the IEECAS while the functional testing of the components of the
traction control system under development and of the entire system shall be
completed by both Parties;

2.2.4
The ordered making of the body of the sample vehicle, locomotive bogie, current
collectors, arresters, vehicle DC/AC power, vehicle group batteries and other
auxiliary equipments shall be principally completed by HTFE;

2.2.5
The integration and testing of the sample vehicle shall be completed by both
Parties in conjunction with other cooperative entities.



3.
Research and Development Fees and Payment Terms

The budget for this project shall be RMB 25 million in Chinese currency, of
which RMB 10 million shall be paid by the IEECAS while RMB 15 million shall be
paid by HTFE RMB 10 million shall be transferred by HTFE to the IEECAS for the
purpose of the development and making of such core equipments as three-level
traction converter, traction control system and failure analysis system, as well
as the integration, testing and debugging of the sample vehicle under
development.


Method of Payment: HTFE shall, two weeks after the signing of this agreement,
make the first transfer of RMB 5 million to the IEECAS. The second payment of
RMB 3 million shall be made upon the completion of the second phase of this
project on May 31, 2007 and the third payment of RMB 2 million shall be made
upon the completion of the third phase of this project at the end of 2008.


4.
Property Ownership of the Equipments and Materials Purchased from Research and
Development Fund:

The property ownership of the equipments and materials purchased from the
research and development fund shall be decided by the two Parties through
consultation.


5.
Duration, Place and Method of the Performance:

This Agreement shall be performed in the IEECAS (Zhongguancun of Beijing) and
HTFE (Development Zone of Harbin) from August 2006 till the early part of 2009.


6.
Confidentiality of the Technical Information and Materials:

No Party to this Agreement shall be allowed to divulge any project-related
technical information and materials to third parties without the permission of
the other Party.




--------------------------------------------------------------------------------



7.
Bearing the Risks:

Both Parties shall make their pledged payments on time and shall be held
responsible for any losses or damages as a result of failure to comply.


During the performance of this Agreement, both Parties shall share the partial
or full failure risks caused by any insurmountable technical difficulties under
the current conditions and expertise.


Two Parties shall evenly divide the risks as the confirmed method.


8.
Ownership and Sharing of Technical Results:

8.1
The technical research and development results of this project shall be shared
by both Parties to this Agreement and they all have the ownership of the
patents;

8.2
The Right of Use and Right of Transfer of the non-patent technical results shall
be decided by both Parties through consultation;

8.3
The economic benefits as a result of the industrialization of the research
results through this project shall be divided between the two Parties according
to the ratio of the funds paid, technical and personnel commitments actually
made by the two Parties.




9.
Standards and Means of Inspection and Acceptance

Inspection and acceptance shall be carried out on the basis of the technical
materials (including technical regulations, drawings, database, proprietary
design software and documents of techniques) and sample machine inspection after
the research and development results have achieved the technical contents
described under Article Two of this Agreement and those further determined by
both Parties. A third party will be commissioned by both Parties to produced
certificate of technical project inspection and acceptance.



10.
Dispute Settlement

Any disputes arising out of the performance of this Agreement shall be settled
though friendly consultation between the two Parties.


(Seal) The Institute of Electrical Engineering of the Chinese Academy of
Sciences


/s/ Li Kong
Legal Representative
Date: August 18, 2006


(Seal) Harbin Tech Full Electric Co., Ltd.


/s/ Tianfu Yang
Legal Representative
Date: August 21, 2006





--------------------------------------------------------------------------------




 